*261Dissenting Opinion.
Ewbank, C. J.
The Constitution of Indiana permits an act of the legislature to embrace one subject, expressed in the title, and “matters properly connected therewith” (Art. 4, §19 Constitution). • The laws in force at the time the act in question was passed required that all revenues from fees for the registration of motor vehicles and all from inheritance taxes should be a part of the Highway Fund (§31, Acts 1919 p. 119, §7646jl Burns’ Supp. 1921). And under the law then and previously in force, the annual receipts from inheritance taxes were about $900,000, and from motor registration fees about $3,500,000. The act in question more than doubled the average of the motor registration fees, so that it was estimated they would produce $7,-500.000 per year, and provided that the inheritance taxes should no longer be paid into the highway fund (§§2 and 8, Acts 1923 pp. 543, 550). I believe that talcing out of the Highway Fund $900,000 of revenues derived from one source which were previously appropriated for use by the Highway Commission was a “matter properly connected with” the collection of $7,-500.000 (being an increase of $4,000,000) from another source, all of which was payable into the highway fund, and was by law appropriated for the use of the Highway Commission.
The principal opinion holds otherwise. Therefore I respectfully dissent.